EXHIBIT 10.4.1

New Ulm Telecom, Inc.
Amended Management Incentive Plan

Plan Summary

 

 

 

 

Section I. Purpose

 


 

 

 

 

The purpose of the Management Incentive Plan (the “Plan”) is to enable New Ulm
Telecom, Inc. (the “Company”) to motivate its executive officers to achieve key
financial and strategic objectives. This Plan is effective beginning with the
2006 fiscal year and will continue until the Company amends, revises or
terminates the Plan.

 


 

 

 

 

Section II. Eligibility Criteria

 


 

 

 

 

 

Plan participants are selected by the Compensation Committee of the Board of
Directors (the “Committee”). Eligible participants include the following:

 

 

 

 

 

 

•

Chief Executive Officer

 

 

•

Chief Operating Officer

 

 

•

Chief Financial Officer

 

 

 

 

 

 

Participants in the Management Incentive Plan are not eligible for participation
in the Employee Incentive Plan.

 


 

 

 

 

Section III. Award Levels

 


 

 

 

 

Participants have the opportunity to earn cash payments under the Plan based on
the achievement of pre-established financial and non-financial objectives for
the fiscal year. Awards are determined as described in Section IV, and award
targets are expressed as a percentage of the participant’s base salary.

 

 

 

 

 

The minimum individual award for any fiscal year is 0%. The target and maximum
individual awards are as follows:

 


 

 

 

 

 

 

 

Position

 

Target Award

 

Maximum Award

 

Chief Executive Officer

 

20% of base salary

 

40% of base salary

 

Chief Operating Officer

 

15% of base salary

 

30% of base salary

 

Chief Financial Officer

 

15% of base salary

 

30% of base salary


 

 

 

 

As listed in the above table, the maximum individual awards are equal to two
times [2x] the target award.

 

33

--------------------------------------------------------------------------------




 

 

 

 

Section IV. Award Calculation & Determination

 


 

 

 

 

Awards are calculated and determined based on the following three Company
objectives1. The award formula is weighted according to each of the percentages
listed below.

 


 

 

 

 

 

 

 

1.

Operating Income before Income Taxes, Depreciation and Amortization (OIBITDA)

 

60% weight

 

 

2.

Operating Revenue

 

25% weight

 

 

3.

Customer Service (up time, customer survey results, customer retention)

 

15% weight

 

 

 

Total Weighting

 

100%

 


 

 

 

 

Performance Minimums and Maximums

 

 

 

 

 

Performance results must be at least 80% of goal in order to produce any award.
In addition, no awards will be paid if OIBITDA performance is less than 80% of
goal. Maximum awards are paid for goal achievement of 120% and above.

 

 

 

 

 

Performance & Award Multiple Table

 

 

 

 

 

As indicated in the following table, the percent of goal achievement determines
the award percentage for each of the identified objectives. This table assumes
an individual incentive target equal to 15% of base pay.

 


 

 

 

 

 

 

 

 

 

 

 

 

% of Goal
Achievement

 

OIBITDA

+

Operating
Revenue Award

+

Customer
Service Award

=

Total Award
Multiple

 

 

120%+

 

18.0%

 

7.5%

 

4.5%

 

30.0%

 

 

110%

 

13.5%

 

5.63%

 

3.38%

 

22.51%

 

 

100%

 

9.0%

 

3.75%

 

2.25%

 

15.0%

 

 

90%

 

6.75%

 

2.79%

 

1.71%

 

11.25%

 

 

80%

 

4.5%

 

1.88%

 

1.13%

 

7.51%

 

 

<80%

 

0%

 

0%

 

0%

 

0%

 

 

 

 

 

 

 

Awards are prorated between levels of performance.

 

 

 

 

 

 

 

Award Examples

 

 

 

 

 

 

 

 

Annual Base Pay:

$70,000

 

 

Incentive Target:

15% or $10,500

 

 

 

 

 

 

 

OIBITDA:

  90% of goal

 

 

Operating Revenue:

110% of goal

 

 

Customer Service:

100% of goal

 

 

 

 

 

 

 

(90% * 0.60) + (110% * 0.25) + (100% * 0.15) = (6.75%) + (5.63%) + (2.25%) =
14.63%

 

 

14.63% x $70,000 = $10,241.00

 


 

 

 

 

 

1 Financial measures generally refer to figures reported in the Company’s
audited income statement; however, all measures for the Plan are subject to the
definition and interpretation of the Board of Directors, including the ability
to make adjustments for extraordinary items as deemed appropriate by the Board
of Directors.

 

34

--------------------------------------------------------------------------------




 

 

 

 

Section V. Plan Administration

 

 

 

 

 

The Plan is administered by the Compensation Committee of the Board of
Directors.

 

 

 

 

 

Awards are generally determined as described in Section IV, however, the
Committee reserves the right to modify the calculations at its discretion.
Reasons for modification may include (but are not limited to) acquisitions or
sales of businesses, below target financial performance and/or external economic
factors.

 

 

 

 

 

Any awards that are earned under the Plan will be paid no later than March 15
following the year in which the awards are earned. If, however, the Company has
not completed the process of determining the final awards under the Plan by
March 15, then the Company will pay the awards as soon as practical after March
15, but within the same calendar year. Participants need to be employed through
the last date of the fiscal year in order to receive any award for that year
(unless otherwise specified in the Executive’s employment agreement).
Notwithstanding the foregoing, any award earned by a Participant who is a
“specified employee” under Treas. Reg. §1.409A-1(i) shall be paid, without
interest, on the first day following six months after the Participant’s
“separation from service” under Treas. Reg. §1.409A-1(h). For purposes of
determining specified employees, the identification date shall be December 31
and the effective date shall be the following April 1.

 

 

 

 

 

Section VI. Progress Reports & Insider Information

 

 

 

 

 

Quarterly progress reports will be given to all employees upon filing of the
Company’s 10Q with the Securities and Exchange Commission. This will take place
no more than 45 days after any given quarter except year-end (see Plan
Administration). Any information given out prior to a public report (such as a
10Q) is considered inside information.

 

 

 

 

 

All employees must be aware that forecast information is proprietary in nature
and must not be disclosed. If this information is disclosed, not only could it
be a competitive disadvantage for the Company, but the employee disclosing such
information could be liable for passing insider information.

 

 

 

 

 

Section VII. Participant Rights

 

 

 

 

 

This Plan is not intended to be a contract of employment. Both the Participant
and the Company have the right to end their employment relationship with or
without cause or notice.

 

 

 

 

 

Section VIII. Amendment & Termination

 

 

 

 

 

Except as otherwise stated in this plan, the Company reserves the power to amend
or wholly revise the Plan, prospectively, at any time with or without prior
notice.

 

 

 

 

 

The Company may terminate the Plan at any time and reserves the right to
interpret all provisions of the Plan. The terms of this document shall supersede
all terms and provisions of any and all such prior plan documents.

 

35

--------------------------------------------------------------------------------